         Case 1:13-cr-10111-DJC Document 467 Filed 08/06/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Cr. No. 13-10111-DJC
                                              )
1.     FRANCISCO MONTEIRO,                    )
       Defendant                              )

     MOTION TO EXTEND THE TIME FOR FILING RESPONSE TO TODAY’S DATE

       Now comes the United States, through undersigned counsel, and respectfully requests

that this Court extend the deadline for filing a response to the defendant’s motion under 28

U.S.C. § 2255 until today’s date. The government’s petition was filed today. Undersigned

counsel is currently assigned to Joint Task Force Vulcan, a detail based at the Department of

Justice’s headquarters in Washington D.C. tasked with identifying and prosecuting leaders of La

Mara Salvatrucha (MS-13). That assignment, combined with the ongoing challenges posed by

the COVID-19 pandemic, contributed to the delay in responding to the defendant’s petition.

Counsel for the defendant had previously assented to the government’s requests for additional

time until the defendant’s pro se filing earlier this week. The government apologizes for the

delay and requests that the Court extend the deadline to file until today’s date.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:     /s/ Christopher Pohl
                                                      Christopher Pohl
                                                      Assistant U.S. Attorney
         Case 1:13-cr-10111-DJC Document 467 Filed 08/06/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on August 6, 2020.

                                                     /s/ Christopher Pohl
                                                     Christopher Pohl
                                                     Assistant U.S. Attorney




                                                2
